Citation Nr: 0012886	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-05 149A	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in a January 
17, 1991, decision by the Board of Veterans' Appeals (Board) 
denying a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty for training from March to 
September 1961, and had active service from April 1966 to 
June 1969.



FINDINGS OF FACT

1.  On January 17, 1991, the Board issued a decision which 
denied a total disability rating based on individual 
unemployability due to service-connected disabilities.

2.  In April 1998, the veteran, through his representative, 
filed a motion for revision of the Board decision of January 
17, 1991, based on clear and unmistakable error.

3.  The decision of January 17, 1991, which denied a total 
disability rating based on individual unemployability due to 
service-connected disabilities was based on the correct facts 
as they were known at that time, and was in accordance with 
the existing law and regulations.


CONCLUSION OF LAW

The decision of January 17, 1991, which denied entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities does not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the Board's decision of January 17, 
1991, should be reversed because it contains clear and 
unmistakable error.  The veteran's representative points out 
that the evidence which was of record at that time showed 
that the veteran was not employed and was not earning a 
living wage.  He also asserts that the finding by the Board 
that the veteran was capable of sedentary work was not 
supported by any evidence.  He also argues that the Board 
ignored the fact that the veteran stated that he was unable 
to work.  Finally, the veteran's representative states that 
the Board failed to consider 38 C.F.R. § 4.10 which provides 
that a person may be too disabled to engage in employment 
even though he or she is up and about and fairly comfortable 
at home or upon limited activity.  

All final Board decisions are subject to revision on the 
basis of clear and unmistakable error except for those 
decisions which have been appealed to and decided by the 
Court, and decisions on issues which have subsequently been 
decided by the Court.  See 38 C.F.R. § 20.1400 (1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (1999).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  See 38 C.F.R. § 20.1403(b)(1) 
(1999).  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could be reasonably expected to be part of the 
record.  See 38 C.F.R. § 20.1403(b)(2) (1999).  The present 
case, however, involves a Board decision of January 1991; 
therefore, this regulation does not apply.  

To warrant revision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, if it had not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c)(1999).  Examples of 
situations that are not clear and unmistakable error include 
(1) a new medical diagnosis that "corrects" an earlier 
diagnosis considered in the Board's decision; (2) the 
Secretary's failure to fulfill the duty to assist; and (3) a 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d) (1999).  

Clear and unmistakable error does not include the otherwise 
correct application of a statue or regulation where, 
subsequent to the decision challenged, there has been a 
change in the interpretation of the statue or regulation.  
See 38 C.F.R. § 20.1403(e) (1999).  

In the decision of January 1991, the Board noted the 
veteran's contentions, and reviewed his medical history 
including his recent treatment records.  The Board summarized 
testimony given by the veteran in a hearing held in February 
1990.  The Board also reviewed the findings contained in VA 
disability evaluation examination reports.  The Board noted 
that the veteran had established service connection for 
postoperative fusion of the lumbar spine, rated as 60 percent 
disabling; a meniscus tear of the right knee, rated as 10 
percent disabling; and folliculitis of the scalp, also rated 
as 10 percent disabling.  The Board also noted that the 
veteran had a combined rating of 70 percent.  

The Board considered evidence showing that the veteran had a 
general equivalency diploma, and that he had occupational 
experience as a fish cleaner after service, and as a truck 
driver in service.  He also reportedly had vocational 
training as a barber and as a mechanic.  The Board noted that 
the veteran was ambulatory and had use of his upper 
extremities.  After citing applicable law and regulations and 
discussing the evidence, the Board determined that the 
veteran was not precluded from doing sedentary work and, 
therefore, that a total disability rating based on individual 
unemployability was not warranted.  The Board recognized that 
the veteran had not worked since 1980, but rejected the 
conclusion that this was due to impairment from his service-
connected disabilities.

The Board finds that the decision of January 1991 which 
denied a total disability rating was based on the correct 
facts as they were known at that time.  The decision shows 
that the Board considered all of the relevant evidence which 
was of record at that time.  The Board noted the veteran's 
testimony and contentions which were to the effect that he 
could not work.  However, the fact that the veteran was 
unemployed, standing alone, did not demonstrate that his 
claim should have been granted as there can be many other 
causes of unemployment besides service-connected 
disabilities.  Although the appellant disagrees with the 
conclusions reached by the Board, an asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See Eddy v. Brown, 9 Vet. App. 52 
(1996).

The Board has noted that unemployability benefits were 
subsequently granted by the RO in a decision of June 1996.  
The RO assigned an effective date of February 11, 1992.  The 
fact that the benefits were later granted by the RO does not 
demonstrate that the Board's decision in January 1991 which 
denied those benefits contained error.  The decision by the 
RO in 1996 was based on additional evidence which was added 
subsequent to the Board's decision in January 1991.  

The Board also finds that the decision by the Board was in 
accordance with the applicable law and regulations.  The 
Board cited applicable regulations, including 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Regarding the contention that the 
Board failed to consider 38 C.F.R. § 4.10 which provides that 
a person may be too disabled to engage in employment even 
though he or she is up and about and fairly comfortable at 
home or upon limited activity, the Board notes that a failure 
to cite a regulation does not demonstrate that it was not 
considered.  Moreover, in light of the findings by the Board 
in the January 1991 decision, it does not appear that this 
regulation would have changed the outcome of the decision.  

With respect to any implied assertion that there was legal 
error in that the Board allowed the RO to fail to properly 
develop the evidence pursuant to the duty to assist which is 
currently set forth in 38 U.S.C.A. § 5107, the Board notes 
that vague allegations that the prior adjudication failed to 
follow the law or regulations cannot satisfy the stringent 
pleading requirements for the assertion of clear and 
unmistakable error.  See Fugo v. Brown, 6 Vet. App. 40, 44-45 
(1993).  A failure to fully develop evidence is not 
considered to be clear and unmistakable error. "[T]he VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  See Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior decision of January 
17, 1991, which denied a total disability rating based on 
individual unemployability due to service-connected 
disorders.  Accordingly, the benefit sought is denied.



ORDER

The decision of January 17, 1991, which denied entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities does not contain clear 
and unmistakable error, and the motion for revision of that 
decision is denied.



		
	WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals


 


